Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to an Appeal Brief filed 9/25/2020.
Examiner notes the nonstatutory double patenting rejection directed to claims 1 – 9 of the instant application over claims 1 – 9 of US Patent No. 9,494,335 raised in the Office Action mailed 6/3/2019 has not been overcome. 

In view of the Appeal Brief filed on 9/25/2020, PROSECUTION IS HEREBY REOPENED.   New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
[ your sig here].
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The phrase “desired pressure differential” lacks proper antecedent basis in the specification.  Paragraphs [0059] – [0065] discloses a computed “dynamic building pressure setpoint” and a “POBPC Setpoint Offset.”  It is unclear what provides the antecedent basis for the claimed “desired pressure differential.”  
The phrase “computed stack effect pressure” lacks proper antecedent basis in the specification.  Paragraph [0059] – [0061] discloses “The POBPC control algorithm calculates a ‘dynamic’ building pressure setpoint by first calculating the stack effect forces being exerted…  Where pc is the theoretical pressure difference due to stack effect in inches of water column…”  Further, paragraph [0063] discloses “Pc = … = POBPC Setpoint Offset.”  From the disclosure, it is unclear what provides the antecedent basis for the claimed “computed stack effect pressure” since the equation of paragraph [0060] is defined as both a theoretical pressure difference due to stack effect and a setpoint offset.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The method of claim 1 includes a computing step that recites a nested computation (emphasis added):
computing a desired pressure differential between the air inside of the building and atmosphere air, based upon a computed stack effect pressure that is expected to develop at the sensor location inside of the building for the current inside and outside air temperature in the absence of mechanical action

The claim is constructed as computing a stack effect pressure that is expected to develop at the sensor location, this computed stack effect pressure is then used to compute a desired pressure differential.  
computing is constructed as computing – or producing – two consecutive values:  (1) a computed stack effect pressure and then, from that value, (2) a desired pressure differential.

Referring to the written description, paragraphs [0057] – [0063] present a “POBPC control algorithm” that “calculates a ‘dynamic’ building pressure setpoint by first calculating the stack effect forces being exerted at the differential pressure sensors P2 and P3, which are normally positioned above the ‘neutral plane’ of a building” and discloses the following formula:  

    PNG
    media_image1.png
    83
    312
    media_image1.png
    Greyscale


How this is worded appears to first calculate “stack effect forces” and then the “setpoint” is calculated, however it then seems the two phrases are used to describe the same resulting value.  See that Pc is defined (in paragraph [0061]) as the “theoretical pressure difference due to stack effect” and is later (in paragraph [0063]) is defined as the “POBPC Setpoint Offset.”  

While the written description explicitly discloses computing a “setpoint offset” (also referred to as the “theoretical pressure difference,” which presumably is the claimed “desired pressure differential,” see Specification Objections above), it does not appear, in the written description, that a separate “computed stack effect pressure” is claim 1 fails to meet the written description requirement.
  
Claims 2 – 9 are rejected due to dependency from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 8 recites the negative limitation “computing a desired pressure differential… based upon a computed stack effect pressure… in the absence of mechanical action,” (emphasis added), rendering the claim indefinite.  It is unclear what is meant by the broad term “mechanical action” and is thus unclear what is defined by the “absence of mechanical action.”
Referring to the specification, paragraph [0026] recites 
“The control of the setpoint for return air involves accurate computation of stack effects. Fig. 4 illustrates that, if all mechanical ventilation systems were off and no other forces were acting on the building's envelop other than stack effect 

As disclosed in paragraph [0026], if all mechanical ventilation systems were off establishes a defined state (i.e., off) as it applies to the building’s mechanical ventilation system.  This wording is clear and definite.
For the sake of prosecution, Examiner will interpret the limitation as “if all mechanical ventilation systems associated with the building were off,” however, as currently written, the “in the absence of mechanical action” limitation remains indefinite since limitations from the specification may not be read into the claims.  

Claims 2 – 7 and 9 are rejected as indefinite as dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 7 – 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TRANE (Engineers Newsletter, Vol 31, No 2, “Managing the Ins and Outs of… Commercial Building Pressurization,” see annotated copy included).
TRANE teaches the following claimed method steps of claim 1: A method of controlling the air flow of an HVAC system for a multi-story building (see FIG 1 for multi-story; see the section “Controlling Building Pressure” starting on column 3 page 4), the HVAC system including a heating and air conditioning system for supplying conditioned air to the inside of the building (see “from the editor” on column 1 page 1), and a return air path for removing air from the inside of the building (see FIG 4 duct labeled “RA”), the return air path including a recirculate output for delivering air to the heating and air conditioning system (see FIG 4 duct labeled “RRA”), and a relief output for exhausting air to the atmosphere surrounding the building (see FIG 4 duct labeled “RELIEF”), the method comprising: 
measuring a pressure differential between the air inside of the building and atmosphere air at a sensor location (see inset box “Siting Pressure Sensors” on page 3), 
computing a desired pressure differential between the air inside of the building and atmosphere air, based upon a computed stack effect pressure that is expected to develop at the sensor location inside of the building for the current inside and outside air temperature in the absence of mechanical action (see 112 rejections above; to the best of Examiner’s understanding of this step, see: page 3 column 1, page 4 column 3 starting at “Controlling Building Pressure,” and see page 5 discussions on “passive building pressure control” and “active building pressure control”, see the page 6 inset box “What’s the Right Setpoint for Building Pressure,” the system taught by TRANE is an automated system which would include constantly monitoring the pressure differential between the building air and atmosphere air, including when the air handling/ventilation system is not actively moving air but can be commanded to come online to bring the pressure differential within the desired differential) and 
controlling the return air path to pressurize the air inside of the building at the sensor location to produce the desired pressure differential between the air inside of the 

Regarding claim 2, TRANE further teaches wherein controlling the return air path comprises controlling a speed of a return fan in the return air path to create a pressure differential between air in the return air path at the exhaust of the fan and outside air pressure (see page 4 column 3 through page 6 column 2).
Regarding claim 3, TRANE further teaches wherein controlling the return air path comprises controlling a damper in the relief air output to control the pressure differential between the building air and atmospheric air to the desired pressure differential (see page 6 columns 2 – 3 and see FIG 4 for location of relief air output and relief damper).
Regarding claim 4, TRANE further teaches wherein the desired pressure differential is computed based upon the building configuration (see at least page 7 column 2 section “Why pick one relief method vs another?”).
Regarding claim 7, TRANE further teaches wherein the pressure differential between outside air and building air is measured at a plurality of sensors (see the page 3 inset box “Siting Pressure Sensors”).
Regarding claim 8, TRANE further teaches wherein a desired pressure differential between the building air and atmosphere air is computed for each of the plurality of sensors, based upon a computed stack effect pressure that is expected to develop at each sensor’s location on the building for the current inside and outside air temperature in the absence of mechanical action (see the 35 USC 112(b) rejection above the interpretation applied for the sake of compact prosecution, see the page 6 
Regarding claim 9, TRANE further teaches wherein the return air path is controlled to pressurize the air in the building in response to a combined measure of the relationship of the building air pressure at the plurality of sensor locations and the desired pressure differential between the building air and atmosphere air at each of the plurality of sensor locations (see the page 6 inset box “What’s the Right Setpoint for Building Pressure” and control of return air path discussed at least from page 5 column 3 through page 6 column 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over TRANE (Engineers Newsletter, Vol 31, No 2, “Managing the Ins and Outs of… Commercial Building Pressurization,” see annotated copy included) as applied above, in view of Dempsey (US 2009/0001179).
Regarding claim 5, TRANE teaches wherein the desired pressure differential is computed with a formula (see page 3 column 1) to quantify the pressure differential in inches of water column (see                         
                            ∆
                        
                    ps), h is the distance in feet from the height of the pressure sensor to the height of a desired neutral pressure in the building (see H), and tc and ti are outside and inside temperatures in F                        
                            °
                        
                     (see Tc and Ti  and note these are in °R, however T(°R) = T(°F) + 460).
Examiner notes the form of the claimed equation:

    PNG
    media_image1.png
    83
    312
    media_image1.png
    Greyscale

is different than the ASHRAE equation taught by TRANE:

    PNG
    media_image2.png
    336
    296
    media_image2.png
    Greyscale




However, Dempsey teaches a method of controlling the air flow of an HVAC system (see abstract) that includes measuring a differential pressure between the air inside the building and atmosphere, computing a desired pressure differential and controlling the system per the desired pressure differential (see paragraphs [0028] – [0041] and [0044]).  Dempsey teaches the equation to compute the desired pressure in a form similar to that claimed:

    PNG
    media_image3.png
    113
    456
    media_image3.png
    Greyscale


With ambient pressure at sea level at approximately 14.7 psi, and converting temperature from °R to F                
                    °
                
             and using these in the Dempsey equation, we get:
ps = 7.6H(                
                    
                        
                            1
                        
                        
                            t
                            c
                            +
                            460
                        
                    
                    -
                    
                        
                            1
                        
                        
                            t
                            i
                            +
                            460
                        
                    
                    )
                
            

which is the same equation as claimed.                
                     
                
            

While the ASHRAE equation form taught by TRANE quantifies the difference in temperature (outside to inside) relative to the inside temperature and the form taught by Dempsey utilizes a difference of the reciprocal of each temperature, both forms of the 

It would have been obvious to one of ordinary skill in the art at the time of effective filing to use a different form of the known ASHRAE equation as taught by TRANE (see column 1 of page 3) to quantify the desired pressure differential for use by the control scheme taught by TRANE as a matter of deign choice by the control logic programmer.  The two forms (that of TRANE and that of Dempsey) are functional equivalents and capture the difference in temperature between the inside and outside of the building in a way that yields the (desired) computed pressure differential.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762